Dear Judge Eschete:
This office is in receipt of your opinion request in which you ask if a Justice of the Peace who has served in that capacity for at least eighteen years, but who was defeated in his bid for re-election to the office of Justice of the Peace, may continue to perform marriage ceremonies.
LSA-R.S. 9:203 (C) states:
      C. A justice of the peace who has served a total of eighteen years in that capacity, and who thereafter voluntarily retires from office or chooses not to run for reelection, shall retain his authority to perform marriage ceremonies within the territorial limits authorized in Subsection A of this Section.
This statute indicates an intention by the legislature that a justice of the peace must not only serve a total of eighteen years, but must also either voluntarily retire from office, or choose not to run for reelection in order to retain his authority to perform marriage ceremonies. Thus, if a justice of the peace who has served a total of eighteen years runs for reelection but loses that election, it is the opinion of this office that he does not retain his authority to perform marriage ceremonies pursuant to LSA-R.S. 9:203 (C).
Please note also Attorney General Opinion Number 91-20, enclosed for your convenience, which addresses this issue and which provides a more thorough discussion of the authority of justices of the peace to perform marriages.
We hope the foregoing sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us at your convenience.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: _____________________________ J. RICHARD WILLIAMS Assistant Attorney General
Attachment